DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 (and all claims dependent therefrom) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 at line 9 states “…and extending,”. It is unclear what this portion of the claim is intended to mean, making the meets and bounds of the claim unclear. 
For purposes of examination, the limitation will be understood to mean the cavity sections extend in the perpendicular direction.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 (and all claims dependent therefrom) is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1 states each of the cavity sections has a length in the perpendicular direction which is shorter than the length of the laser in the perpendicular direction (i.e. the sections are not as wide as the laser). Claim 2 then states that “…any one cavity section of the plurality of cavity sections exists across the entirety of the semiconductor laser element…” (i.e. at least 1 section is equal in width to the laser width). Claim 2 therefore fails to include all the limitations of claim 1 from which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-9, and 11-13 is/are rejected under 35 U.S.C. 102a1/2 as being anticipated by Raring et al. (US 2014/0315340).
	With respect to claim 1, Raring discloses a semiconductor laser element configured to emit laser light (fig.1 [0013]), the semiconductor laser element comprising: a substrate (fig.2 #203, [0026]); and a semiconductor layer provided on the substrate (fig.2 #205-#211), wherein the semiconductor layer includes a waveguide extending in a predetermined direction (fig.1 left/right) and configured to emit the laser light from one end face of the waveguide (fig.1 at end face of the laser, [0051]), the substrate includes a plurality of cavity sections intersecting the predetermined direction and extending (fig.4b #320/321s extend in perpendicular direction), the plurality of cavity sections are provided in the substrate ([0052]) such that at least parts of at least two cavity sections of the plurality of cavity sections overlap with each other along the predetermined direction (fig.4b each section at least partially overlaps), and a length of each of the plurality of cavity sections in a direction perpendicular to the predetermined direction is shorter than a length of the semiconductor laser element in the perpendicular direction (fig.4b the sections are of a width less than the laser width).  
With respect to claim 2, Raring discloses at least parts of the at least two cavity sections overlap with each other such that any one cavity section of the plurality of cavity sections exists across the entirety of the semiconductor laser element in the perpendicular direction (fig.4a at least 1 section exists across the entire width of the laser).  
With respect to claim 3, Raring discloses at least one cavity section of the plurality of cavity sections is a groove including an opening on a lower surface of the substrate (fig.4b bottom view, [0052]).  
With respect to claim 4, Raring discloses a depth of the groove is one third or greater of a thickness of the substrate ([0058]).  
With respect to claim 5, Raring discloses a metal film is disposed on an inner wall of the groove ([0093-94] metal contact applied over backside).  
With respect to claim 6, Raring discloses a coating film containing at least one of a metal or a metal oxide is provided between the inner wall of the groove and the metal film ([094, 109], laser ablation process creates “slag” which is from laser ablating GaN substrate which creates GaOx and which purposefully remains; see Applicant spec [0054]).  
With respect to claim 8, Raring discloses at least one cavity section of the plurality of cavity sections is separated from at least a lower surface of the substrate (fig.4b each section is at least partially separated from the lower substrate surface due to the depth, [0058]).  
With respect to claim 9, Raring discloses a length of each of the plurality of cavity sections in a thickness direction of the substrate is one third or greater of a thickness of the substrate ([0058]).  
With respect to claim 11, Raring discloses at least a part of at least one cavity section of the plurality of cavity sections is inclined with respect to the perpendicular direction in a case where the semiconductor laser element is viewed from an upper surface side (fig.5a).  
With respect to claim 12, Raring discloses each of the plurality of cavity sections is provided inside the substrate in a case where the semiconductor laser element is viewed from an upper surface side (fig.4b each section is at least partially within the substrate due to the depth, [0058]).  
With respect to claim 13, Raring discloses a length of each of the plurality of cavity sections in the perpendicular direction is 80% or less of a length of the semiconductor laser element in the perpendicular direction ([0059]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7, 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring in view of Kodama et al. (JP 2018-195749; Applicant submitted prior art).
With respect to claims 7 and 10, Raring teaches the device outlined above, but does not teach at least a recessed portion or a protruding portion is provided on a side wall of the groove.  Kodama teaches a similar laser device using substrate grooves (fig.1, 2, 4) and further teaches at least a recessed portion or a protruding portion is provided on a side wall of the groove (“description of embodiments”; Furthermore, the width of the light shielding groove 43 can be periodically varied by changing the sweep speed of the laser pulse having a pulse width of nanosecond order at a repetition frequency of several tens of kHz. As a result, irregularities (not shown) such as periodic wavy shapes can be formed on the side walls of the light shielding grooves 43 in the longitudinal direction. By providing the concavo-convex portion, stray light that has entered the substrate 2 can be diffusely reflected, and light leaking from the substrate 2 can be further reduced.). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize the recessed/protruding sidewall portions of Kodama in the device of Raring in order to diffusely reflect the leaking light and further reduce the leaking of the light.
With respect to claim 14, Raring teaches the device outlined above, but does not teach the plurality of cavity sections are provided at a distance of 10 um or greater from the one end face along the predetermined direction. Kodama further teaches the plurality of cavity sections are provided at a distance of 10 um or greater from the one end face along the predetermined direction (“description of embodiments”; At this time, if cleavage occurs from the bar dividing groove 41 on the upper surface of the wafer 50 toward the light shielding groove 43 on the lower surface, the end face of the resonator is not formed flat. For this reason, the light shielding groove 43 is formed at a position that does not overlap the bar dividing groove 41. When the light shielding groove 43 is separated from the bar dividing groove 41 by 10 μm or more in the longitudinal direction of the ridge stripe 30, the bar dividing groove 41 can be reliably cleaved perpendicular to the (0001) plane. Thereby, when the semiconductor laser element 1 is separated into pieces, the light shielding groove 43 is separated from the end face of the waveguide 31 by 10 μm or more in the longitudinal direction of the waveguide 31.). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the device of Raring to utilize a spacing of 10um or more from the end face as taught by Kodama in order to provide distance from a cleaving groove and improve the resonator end face (note Raring uses cleaved facets, [0029]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 2014/0353705 teaches forming cavity sections fully within the substrate.

The Examiner refers the Applicant to the included PTO-892 which includes a list of related art.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447. The examiner can normally be reached M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOD T VAN ROY/Primary Examiner, Art Unit 2828